DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. However, in arguendo and in full consideration of the Applicant’s remarks an additional rejection with respect to amended independent claims 1 and 12 has been made in view of Amneus (US Patent No. 4,163,509) teaching a spout valve (20, 24) made exclusively in a flexible container/spout as evidenced in the rejection below.
Applicant argues that James merely mentions a valve may be implemented into the disclosure without providing further detail. However, the amended claim 1 and 12 from the claims filed on 07/29/2021 broadly recited only "a valve closure." James clearly states it pouch apparatus may include a variety of closures, showing that broadly claimed valve closure was already contemplated in the art. Further 
To reiterate: Applicant argues the retention area of Nakamura is not a reservoir. However, a reservoir is defined as a place where something is kept in store (Merriam-Webster Dictionary). Further a review of the specification only states drips and leaks from the stored spout may accumulate in this reservoir. To address both these meanings of a reservoir, first Nakamura clearly depicts and discloses a space (42) where something is stored in this case the spout as shown in Fig. 7. Further, the seal (18) of Nakamura forming this reservoir is capable of performing the function of collecting and accumulating fluid from spout leaks to be poured out at an appropriate time (Col. 1, lines 48-54, pocket for preventing leaks from spout from leaving the device; Col. 4, lines 7-11, pocket is formed for holding spout, fluid, etc.). Nakamura describe the weld/seals (18, 20, 22, 24, 26) of the device capable of holding fluid, there is nothing to suggest that weld/seal (18) does not also possess this same sealing capability as the device is specifically designed to hold fluid (Col. 1, lines 44-46, Col.  3, lines 28-35, weld seals retaining liquid). Further the claim only requires this reservoir has an internal volume, not that it contains any fluid material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,863,131) as applied to claim 1 and 12 above, and further in view of James (US 2016/0059995 A1).
Re: Claim 1, Nakamura discloses the claimed invention including a content control package, comprising:
a first panel portion (15) and a second panel portion (16) provided to define an interior content cavity (Fig. 5, 7, 21, Col. 3, lines 28-30, two panels forming a cavity);
a spout portion (14) having an access opening (30) and in fluid communication with the interior content cavity (Figs. 4, 7, 21, Col. 3, line 27, spout with opening); 
one or more retention features (44) (Fig. 7, 21, Col. 1, lines 54-67, bending spout to reach retentions);
a retention area (10) having with a reservoir cavity (42) an internal volume, the internal volume being separated from the interior content cavity by a seal (18), wherein the spout portion is bendable at a bend line to reach the retention area such that the one or more retention features receive a portion of the spout portion (Fig. 7, 21, Col. 4, lines 12-14, spout retained in internal reservoir cavity capable of holding fluid from leaks), whereby the spout portion extends between the interior content cavity and the internal volume (Depicted in Fig. 4, 7, 21); and
fluid communication is established between at least a portion of the spout portion and the internal volume of the retention area (Fig. 4, 7, 21 depicts fluid communication established between the internal volume and spout), except for a 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include valve closure mechanism as taught by James, since James states in paragraph 37 that such a modification provides a level of control to the release of substances from the flexible pouch.
Re: Claim 5, Nakamura discloses the claimed invention including a gap (42) provided in the package, generally parallel to the spout portion (Fig. 4).
Re: Claim 6, Nakamura discloses the claimed invention including the one or more retention features includes at least one slit (45) defined in the package (Fig. 21).
Re: Claim 11 and 15, Nakamura in the embodiment of Fig. 21 discloses the claimed invention including the one or more retention features include a tab feature (44d) (Fig. 21, the tab feature can be easily switched over the slot features).
Re: Claim 12, the rejections from claims 1 and 6 above cover the limitations recited in this claim.
Re: Claim 16, Nakamura in the embodiment of Fig. 21 discloses the claimed invention including the one or more retention features includes at least one slit (45) (Fig. 21).
Claims 1, 5, 6, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,863,131) as applied to claim 1 and 12 above, and further in view of Amneus (US Patent No. 4,163,509).
Re: Claim 1, Nakamura discloses the claimed invention including a content control package, comprising:
a first panel portion (15) and a second panel portion (16) provided to define an interior content cavity (Fig. 5, 7, 21, Col. 3, lines 28-30, two panels forming a cavity);
a spout portion (14) having an access opening (30) and in fluid communication with the interior content cavity (Figs. 4, 7, 21, Col. 3, line 27, spout with opening); 
one or more retention features (44) (Fig. 7, 21, Col. 1, lines 54-67, bending spout to reach retentions);
a retention area (10) having with a reservoir cavity (42) an internal volume, the internal volume being separated from the interior content cavity by a seal (18), wherein the spout portion is bendable at a bend line to reach the retention area such that the one or more retention features receive a portion of the spout portion (Fig. 7, 21, Col. 4, lines 12-14, spout retained in internal reservoir cavity capable of holding fluid from leaks), whereby the spout portion extends between the interior content cavity and the internal volume (Depicted in Fig. 4, 7, 21); and
fluid communication is established between at least a portion of the spout portion and the internal volume of the retention area (Fig. 4, 7, 21 depicts fluid communication established between the internal volume and spout), except for a valve. However, Amneus teaches a closure mechanism including a valve (24) to be used with a spout (20) in a flexible package (12) (Col. 3, lines 26-31, valve at spout).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include valve closure mechanism as taught by 
Re: Claim 5, Nakamura discloses the claimed invention including a gap (42) provided in the package, generally parallel to the spout portion (Fig. 4).
Re: Claim 6, Nakamura discloses the claimed invention including the one or more retention features includes at least one slit (45) defined in the package (Fig. 21).
Re: Claim 11 and 15, Nakamura in the embodiment of Fig. 21 discloses the claimed invention including the one or more retention features include a tab feature (44d) (Fig. 21, the tab feature can be easily switched over the slot features).
Re: Claim 12, the rejections from claims 1 and 6 above cover the limitations recited in this claim.
Re: Claim 16, Nakamura in the embodiment of Fig. 21 discloses the claimed invention including the one or more retention features includes at least one slit (45) (Fig. 21).
Claims 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,863,131) and James (US 2016/0059995 A1) as applied to claim 1 above, and further in view of Widenback (US Patent No. 3,642,189).
Re: Claim 7-8, 17, Nakamura discloses the claimed invention including the one or more retention features includes slits (45) defined in the package (Fig. 21) except for two or more and a portion of the spout portion includes at least one attachment member. However, Widenback teaches one or more retention features includes two or 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include two or more slits and spout portion attachment member as taught by Widenback, since such a modification is well known art alternative providing a cheap reliable means for securement that can be readily be implemented providing additional security, and a selection of using more slits and spout located features would be an obvious design choice, and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 9, Nakamura discloses the claimed invention including the at least one attachment member and the at least one receiving attachment member includes hook (86) and loop fasteners (45) (Figs. 21-22, attachments hook into loops of the receiving member).
Re: Claim 10, Nakamura discloses the claimed invention including the use of slits or adhesive for retention of a spout (Col. 5, lines 6-8, adhesive retention of spout). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include adhesive retention as taught by Nakamura, since such a modification is well known art alternative providing a cheap reliable means for .
Claims 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,863,131) and Amneus (US Patent No. 4,163,509) as applied to claim 1 above, and further in view of Widenback (US Patent No. 3,642,189).
Re: Claim 7-8, 17, Nakamura discloses the claimed invention including the one or more retention features includes slits (45) defined in the package (Fig. 21) except for two or more and a portion of the spout portion includes at least one attachment member. However, Widenback teaches one or more retention features includes two or more slits (64) defined in the package (Fig. 3), and a portion of the spout (12) portion includes at least one attachment member (52, 54) and the one or more retention features includes at least one receiving attachment member, such that the spout portion is removably attachable to the at least one receiving attachment member (Figs. 1-3, Col. 2, lines 35-42, spout attachments for retention).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include two or more slits and spout portion attachment member as taught by Widenback, since such a modification is well known art alternative providing a cheap reliable means for securement that can be readily be implemented providing additional security, and a selection of using more slits and spout located features would be an obvious design choice, and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse
Re: Claim 9, Nakamura discloses the claimed invention including the at least one attachment member and the at least one receiving attachment member includes hook (86) and loop fasteners (45) (Figs. 21-22, attachments hook into loops of the receiving member).
Re: Claim 10, Nakamura discloses the claimed invention including the use of slits or adhesive for retention of a spout (Col. 5, lines 6-8, adhesive retention of spout). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include adhesive retention as taught by Nakamura, since such a modification is well known art alternative providing a cheap reliable means for securement that can be readily be replaced with more adhesive if it malfunctions, and a selection of using adhesive would be an obvious design choice.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,863,131) and James (US 2016/0059995 A1) as applied to claim 12 above, and further in view of Imer (US Patent No. 5,547,284).
Re: Claim 18, Nakamura discloses the claimed invention except for a spout top seal. However, Imer discloses the claimed invention including the spout portion includes a removable top seal (10.3) (Figs. 10).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a top seal as taught by Imer, since such a modification of sealing the internal volume of material from the environment until time of use increases the shelf life of the material container within the device.
Re: Claim 19, Nakamura discloses the claimed invention except for the one or more slit features being angled away from a longitudinal axis of the spout portion. In re Japikse, 86 USPQ 70.
Re: Claim 20, Nakamura in view of Imer discloses the claimed invention including a free end (10) of the spout portion is adapted to extend into the one or more slit (11) features in the first panel and out the second panel (Imer: Figs. 10-12, Col. 4, lines 47-51, slit cuts through both the first and second panel). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a slit located through the first and second panel as taught by Imer since such a modification is well known art alternative providing a cheap reliable means for securement that can be readily be implemented providing additional security found with the thickness of the first and second panels combined, and a selection of using the slit located through two panels would be an obvious design choice, and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,863,131) and Amneus (US Patent No. 4,163,509) as applied to claim 12 above, and further in view of Imer (US Patent No. 5,547,284).
Re: Claim 18, Nakamura discloses the claimed invention except for a spout top seal. However, Imer discloses the claimed invention including the spout portion includes a removable top seal (10.3) (Figs. 10).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a top seal as taught by Imer, since such a modification 
Re: Claim 19, Nakamura discloses the claimed invention except for the one or more slit features being angled away from a longitudinal axis of the spout portion. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to angle the slits as evidenced by Imer in figures 2 and 6. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 20, Nakamura in view of Imer discloses the claimed invention including a free end (10) of the spout portion is adapted to extend into the one or more slit (11) features in the first panel and out the second panel (Imer: Figs. 10-12, Col. 4, lines 47-51, slit cuts through both the first and second panel). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a slit located through the first and second panel as taught by Imer since such a modification is well known art alternative providing a cheap reliable means for securement that can be readily be implemented providing additional security found with the thickness of the first and second panels combined, and a selection of using the slit located through two panels would be an obvious design choice, and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754